Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 2-3, 9-10, and 16-17 have been canceled. Claims 1, 4-8, 11-15, and 18-20 are pending. 1, 4-8, 11-15, and 18-20 have been examined. Claims 1, 4-8, 11-15, and 18-20 have been rejected. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Matteo Pedini, Reg. No. 66,733 on 8/8/2022.

Claims 2, 9, and 16 are canceled.

Claims 1, 8, and 15  are amended as follows: 
1. (Currently amended) A computer-implemented method for handling simulation of logic under test, the computer-implemented method comprising:
receiving, by a system comprising one or more processors, a simulation model for the logic under test;
identifying an existing set of input logic signals of the logic under test, the set of input logic signals including a first input logic signal;
generating, by the system, second logic that is configured to create a set of output logic signals based on the identified existing set of input logic signals of the logic under test, the set of output logic signals including a first output logic signal configured to generate a first valid state in response to the first input logical state being associated with a data beat and a second output logic signal configured to generate a second valid state in response to the first output logic signal being active, wherein the set of output logic signals created by the second logic includes a data packet start signal and a control not data signal, wherein the data packet start signal is valid when the data valid signal is associated with a first beat of a data packet, wherein the control not data signal is valid when the data packet start signal is active;
rebuilding, by the system, the simulation model based, at least in part, on the second logic;
examining, by the system, a netlist of the rebuilt simulation model to identify the set of output logic signals created by the second logic;
executing, by the system, a simulation based on the rebuilt simulation model; and
generating, by the system, during the execution of the simulation, a bus trace that is configured to capture at least the identified set of output logic signals,
wherein the existing set of input logic signals includes a data beat signal, a data valid signal, and a clock signal.

8.  (Currently amended) A computer program product for handling simulation of logic under test, the computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, the program instructions executable by a system comprising one or more processors to cause the system to perform a method comprising:
receiving, by a system comprising one or more processors, a simulation model for the logic under test;
identifying an existing set of input logic signals of the logic under test, the set of input logic signals including a first input logic signal;
generating, by the system, second logic that is configured to create a set of output logic signals based on the identified existing set of input logic signals of the logic under test, the set of output logic signals including a first output logic signal configured to generate a first valid state in response to the first input logical state being associated with a data beat and a second output logic signal configured to a second valid state in response to the first output logic signal being active, wherein the set of output logic signals created by the second logic includes a data packet start signal and a control not data signal, wherein the data packet start
signal is valid when the data valid signal is associated with a first beat of a data packet, wherein the control not data signal is valid when the data packet start signal is active;
rebuilding, by the system, the simulation model based, at least in part, on the second logic;
examining, by the system, a netlist of the rebuilt simulation model to identify the set of output logic signals created by the second logic;
executing, by the system, a simulation based on the rebuilt simulation model; and
generating, by the system, during the execution of the simulation, a bus trace that is configured to capture at least the identified set of output logic signals,
wherein the existing set of input logic signals includes a data beat signal, a data valid signal, and a clock signal.

15.  (Currently amended) A system for handling simulation of logic under test, the system comprising one or more processors configured to perform a method comprising:
receiving, by a system comprising one or more processors, a simulation model for the logic under test;
identifying an existing set of input logic signals of the logic under test, the set of input logic signals including a first input logic signal;
generating, by the system, second logic that is configured to create a set of output logic signals based on the identified existing set of input logic signals of the logic under test, the set of output logic signals including a first output logic signal configured to generate a first valid state in response to the first input logical state being associated with a data beat and a second output logic signal configured to a second valid state in response to the first output logic signal being active, wherein the set of output logic signals created by the second logic includes a data packet start signal and a control not data signal, wherein the data packet start
signal is valid when the data valid signal is associated with a first beat of a data packet, wherein the control not data signal is valid when the data packet start signal is active;
rebuilding, by the system, the simulation model based, at least in part, on the second logic;
examining, by the system, a netlist of the rebuilt simulation model to identify the set of output logic signals created by the second logic;
executing, by the system, a simulation based on the rebuilt simulation model; and
generating, by the system, during the execution of the simulation, a bus trace that is configured to capture at least the identified set of output logic signals,
wherein the existing set of input logic signals includes a data beat signal, a data valid signal, and a clock signal.

Allowable Subject Matter
Claims 1, 4-8, 11-15, and 18-20 are allowed. The following is an examiner’s statement of reasons for allowance: 

As per claims 1, 8, and 15, Schubert and Schelle in combination teach a computer-implemented method for handling simulation of logic under test, the computer-implemented method comprising:
receiving, by a system comprising one or more processors, a simulation model for the logic under test;
identifying an existing set of input logic signals of the logic under test, the set of input logic signals including a first input logic signal;
generating, by the system, second logic that is configured to create a set of output logic signals based on the identified existing set of input logic signals of the logic under test, the set of output logic signals including a first output logic signal configured to generate a first valid state in response to the first input logical state being associated with a data beat and a second output logic signal configured to generate a second valid state in response to the first output logic signal being active, wherein the set of output logic signals created by the second logic includes a data packet start signal and a control not data signal, wherein the data packet start signal is valid when the data valid signal is associated with a first beat of a data packet, wherein the control not data signal is valid when the data packet start signal is active;
rebuilding, by the system, the simulation model based, at least in part, on the second logic;
examining, by the system, a netlist of the rebuilt simulation model to identify the set of output logic signals created by the second logic;
executing, by the system, a simulation based on the rebuilt simulation model; and
generating, by the system, during the execution of the simulation, a bus trace that is configured to capture at least the identified set of output logic signals;
however, Schubert and Schelle either alone or in combination do not teach:
wherein the existing set of input logic signals includes a data beat signal, a data valid signal, and a clock signal;
in combination with other limitations as recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2148                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         /REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148